Citation Nr: 0722867	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO. 05-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2. Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to Hepatitis C.

3. Entitlement to service connection for renal disease, 
claimed as secondary to Hepatitis C.

4. Entitlement to service connection for anemia, claimed as 
secondary to the Hepatitis C.

5. Entitlement to service connection for cardiac disease, 
including hypertension, claimed as secondary to Hepatitis C.

6. Entitlement to service connection for chronic sleep apnea, 
claimed as secondary to Hepatitis C.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1972 to May 
1973. This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

In March 2006, a Travel Board hearing was held at the Reno RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107. A transcript of that hearing has been 
associated with the claims file.

At that hearing, the appellant submitted additional evidence 
concerning his claims. The appellant also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of the evidence 
received directly by the Board is not required. 38 C.F.R. 
§ 20.1304. 



FINDINGS OF FACT

1. Service medical records contain no findings or diagnoses 
of any hepatitis.

2. Hepatitis C was not manifested until many years after 
service.

3. Post-service, the appellant engaged in intravenous drug 
abuse of methamphetamines, cocaine and heroin; intranasal use 
of cocaine; tattoo application, and was otherwise exposed to 
blood borne pathogens.

4. Only competent medical opinion of record holds that the 
attribution of the appellant's Hepatitis C infection to any 
documented risk factor would be speculative.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for Hepatitis C are not met. 38 U.S.C.A. §§ 105, 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2. The criteria for the establishment of service connection 
for a psychiatric disorder, for renal disease, for anemia, 
for cardiac disease, including hypertension and for chronic 
sleep apnea, all claimed as secondary to Hepatitis C, are not 
met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The appellant was notified of the 
information necessary to substantiate his service connection 
claims by correspondence dated in June 2003. That document 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain. 

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection for 
Hepatitis C. Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004). 
Consequently, the Board does not find that any such late 
notice requires remand to the RO. Nothing about the evidence 
or any response to any notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 
2006) or the implementing regulations found at 38 C.F.R. 
§ 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). Here, VA reviewed the appellant's service medical 
records. VA and private medical records were obtained and 
associated with the claims file. VA obtained a competent 
medical opinion on the question of etiology. The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159. The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained. The appellant was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations. Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the appellant of such 
information, because the claim of service connection for 
Hepatitis C is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant. The same 
holds true for the secondary service connection claims. 
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice. 



The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide. Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed. Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


The Merits of the Claims

The appellant contends that his currently-diagnosed Hepatitis 
C infection was caused by his active military service. As 
noted in the report of the May 2005 Informal Conference at 
the RO and the Travel Board hearing of March 2006, the 
appellant alleges that depression, renal disease, heart 
disease, anemia and sleep apnea were related to the Hepatitis 
C infection. 

As to the in-service incident alleged to have caused 
Hepatitis C, and thereafter the other asserted secondarily 
caused disorders, the appellant argues that airgun injections 
he underwent in service were the likely source of his 
Hepatitis C infection. During his March 2006 Travel Board 
hearing testimony, the appellant  reported that when 
undergoing such airgun innoculations, he witnessed residual 
blood on the airgun, which had been deposited from previous 
innoculees. From this, the appellant contends that Hepatitis 
C, and all secondary disorders, were caused by military 
service. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. While the appellant is shown to have 
been diagnosed with Hepatitis C, the appellant is also noted 
to have been exposed to numerous other medically recognized 
non-service-connected risk factors to the disorder (including 
intravenous drug use) and no competent medical evidence has 
been adduced to indicate that the airgun incident as reported 
resulted in Hepatitis C to this appellant. Further, competent 
medical evidence indicates that a grant of service connection 
would be based on speculation - not a basis upon which the 
appeal may be granted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The veteran prevails in either event. 
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d). In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected. 
38 C.F.R. § 3.310. The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen v. Brown, 7 
Vet. App. 439, 448 (1995).


The appellant's service medical records are negative for a 
diagnosis of any kind of hepatitis or any other liver 
disorder. Although the initial records of diagnosis of 
Hepatitis C are not contained in the claims file, the record 
reflects that the appellant was first diagnosed with 
Hepatitis C in approximately 1994. A July 2000 letter from 
his treating physician at Kaiser Permanente states that the 
appellant had been a patient since 1994, and that he had 
presented with mildly elevated liver enzymes with a positive 
Hepatitis C antibody test at that time. He has received 
treatment for Hepatitis C since that time. 

The Board has reviewed the documents and treatise evidence 
submitted by the appellant, containing information relative 
to the epidemiology of Hepatitis C, including material from 
VA sources,  medical journals and various websites. While 
this information generally supports the appellant's assertion 
that a possibility exists of airgun-transmitted disease, its 
relevance is marginalized in this case because the appellant 
is shown to have been exposed to numerous other risk factors. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence); Timberlake v. Gober, 14 
Vet. App. 122, 129 (2000) (noting that the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant). 

Indeed, as noted below, there is no competent medical opinion 
evidence, generated as to this claim, which distinguishes the 
risk factor of airgun inoculation as proffered by the 
appellant from those raised by the record of the appellant's 
history of polysubstance abuse. See Wallin v. West, 11 Vet. 
App. 509, 512-513 (1998) (Observing that the submission of 
medical treatise evidence requires VA to analyze the claim on 
a case-by-case basis). 

The documents submitted by the appellant included a copy of 
the June 2004 VA Fast Letter 04-13 in which the Acting 
Director of VA's Compensation and Pension service observed 
that it was biologically plausible for airgun injectors to 
transmit infections with the Hepatitis C virus. However, and 
most noteworthy in this matter, she also noted the lack of 
scientific evidence documenting such transmission. She also 
noted that the highest prevalence of Hepatitis C infection 
was among those with repeated direct percutaneous (through 
skin) exposure to blood (for example, injection drug users). 
She also noted that since the 1990s, injection drug use has 
been the principal mode of transmission of Hepatitis C 
infection. Furthermore, she noted that the virus can 
potentially be transmitted with the reuse of needles for 
tattoos and that occupational exposure may occur in the 
health care setting. Finally she noted that the source of 
infection was unknown in 30 percent of chronic Hepatitis C 
cases. Therefore, she concluded that in cases where an 
examiner believed airgun injection was the source, the 
examiner had to supply full rationale - no examiner has done 
so in this case.

The documents submitted by the appellant also included an 
April 2001 Department of Defense news release in which the 
completion and publication of a peer-reviewed epidemiological 
study was announced. The results found that injection drug 
use was the most common source of Hepatitis C virus 
transmission in the United States.

An October 2004 submission from the appellant is a website 
extract pertaining to Hepatitis C and the natural history of 
chronic infection, and indicates that transmission of the 
virus occurs primarily through exposure to infected blood and 
that this exposure exists in the context of injection drug 
use, blood transfusion, organ transplantation, unsafe medical 
practices, occupational exposure to infected blood, multiple 
heterosexual partners and high risk sexual practices. The 
highest rates (70% to 90%) were reported in injection drug 
users.

In this regard, the appellant is not shown to be credible in 
his contradictory assertions of prior drug use, or his report 
that he "never" used a previously used (i.e., "dirty") 
intravenous needle during such drug use. In a July 2003 VA 
Risk factors for Hepatitis Questionnaire, the appellant 
stated that he had never used intravenous rugs, that he had 
never used intranasal cocaine, that he had never engaged in 
high-risk sexual activity. Although he reported that he had 
received a  tattoo in 1985, he had never had a blood 
transfusion and he had not been exposed to any contaminated 
blood or fluids as a health care worker. 

However, in a VA Form 21-4138 received on the same day, the 
appellant stated that he had worked for VA from 1991 until 
2000; that he provided direct care to patients and that he 
"was exposed to numerous bodily fluids (blood borne 
pathogens)" during that time. During his March 2006 Travel 
Board hearing, the appellant testified that he had injected 
himself with methamphetamines; he did not mention any other 
drug use. See Hearing Transcript p. 5. He further testified 
that he had always used a clean needle when he injected 
himself with methamphetamines.

Review of the evidence of record reveals other possible 
sources of the appellant's current Hepatitis C infection, as 
opposed to the appellant's mere assertion of airgun 
infection. Indeed, it is critical to point out that were the 
appellant's report of residual blood on the airgun deemed 
wholly credible (which it is not), there is no competent 
medical evidence supporting the appellant's belief that it 
was that incident, or any other service-related occurrence, 
that caused the disorder in question. Indeed, the 
preponderance of the competent medical evidence, including 
clinical records, is against the appellant's assertion.

In an October 1986 VA Form 21-4138, the appellant stated that 
he had had six surgeries on his knees between 1975 and 1981, 
and one procedure in 1983. The March 1975 discharge summary 
from the appellant's hospitalization in a VA facility for 
left knee surgery states that the pre-operative laboratory 
test results were unremarkable. A March 1981 record from the 
Vallego General Hospital states that a review of systems had 
revealed no hepatitis prior to the right knee surgery. 

However, a VA Form 10-1000, dated in April 1987, states that 
the appellant had reported polysubstance abuse existing for 
ten years. He said that he was drinking a case [of beer] a 
day and that he was using cocaine and methamphetamines. His 
cocaine use was described as one-and-a-half grams per day. A 
March 2001 Kaiser Permanente record states that the appellant 
had been a heavy drinker prior to quitting in 1987, and that 
he had also used intravenous drugs (amphetamines, cocaine and 
lidocaine) up until then as well. A March 2004 VA physician 
note indicates that the appellant had a history of drug abuse 
including intravenously-administered methamphetamines, 
intravenously-administered heroin, intravenously-administered 
cocaine and intranasally-administered cocaine. 
This record is highly probative as to the appellant's present 
account, as it was generated with a view towards medical 
diagnosis and treatment, as opposed to the appellant's 
current assertions made during an attempt to gain 
compensation benefits.  The former generally enjoys an 
increased reliability in the law, and the Board presently so 
assigns such probative worth.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

These medical records from various providers stand in stark 
contrast to the appellant's July 2003 denial of any 
intravenous or intranasal drug abuse, as well as to his 
testimony in March 2006 that only referred to his 
methamphetamine use. A May 2005 letter from the appellant's 
private chiropractor indicates that the appellant had been 
injured in seven different motor vehicle accidents.

Apart from the factual evidence, and the clinical records of 
continuing medical treatment, competent medical opinion 
evidence generated with a view towards ascertaining the 
etiology of the appellant's disorder is against the claim. 

The appellant underwent a VA psychological examination in 
December 2003, accompanied by a review of the appellant's 
claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
claims folder). The appellant reported that he had to stop 
work in October 2000 due his increased Hepatitis C 
symptomatology. He also reported that he had used alcohol and 
other drugs excessively from 1976 to 1987. While he reported 
that these drugs were predominantly alcohol and 
methamphetamines, he also admitted using other drugs 
including intravenous heroin.

The appellant also underwent a VA medical examination in 
December 2003, accompanied by a review of the claims file. 
Shipwash, supra. The examiner stated that the appellant's 
past substance abuse problems were probably contributing to 
his current medical problems. Critically for this analysis, 
the examiner also stated that it would be speculative to 
identity the origin of the appellant's Hepatitis C infection.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). The Board is not free to substitute its 
own judgment for that of such an expert. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Here, nothing on file 
shows that the appellant has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Consequently, his contentions cannot constitute 
competent medical evidence. 38 C.F.R. § 3.159(a)(1).

To the extent that the appellant is shown to have a diagnosis 
of Hepatitis C, such evidence is reflective only of one 
factor in a successful claim of service connection. Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service). There 
must be shown a nexus to some incident of military service.

A review of the evidence of record reveals no medical 
evidence linking the appellant's current Hepatitis C 
infection to any incident of service. While the Board has 
considered the appellant's assertion that he developed 
Hepatitis C as a result of in-service inoculations, as well 
as the various materials he submitted discussing such a cause 
of Hepatitis C infection, such assertions he is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities. See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions). 

The award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that the claimant's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative). While the appellant has argued 
that his current Hepatitis C infection is due to in-service 
inoculations, it is clearly documented in multiple source 
material that the appellant was an intravenous and intranasal 
drug abuser between 1976 and 1987and that he had other post-
service risk factors related to Hepatitis C infection. 

In light of the evidence of record concerning the extent of 
the appellant's drug abuse, the Board also does not find 
credible the appellant's assertions that he always used a 
clean needle while he was abusing drugs. Furthermore, even 
the evidence the appellant himself has submitted from various 
sources indicates that 70 to 90 percent of Hepatitis C 
infections are the result of injection drug use and that the 
source of infection in up to 30 percent of chronic Hepatitis 
C cases cannot be identified. These statistics support the 
December 2003 conclusion by the VA examiner that attribution 
of the source of infection could only be made by resort to 
speculation.

In order for service connection to be granted, there must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury and any current disability. See Caluza v. 
Brown, 7 Vet. App. 498 (1995). Although the appellant has 
submitted a significant amount of evidence in support of his 
claim, there is no competent evidence of record that the 
appellant's Hepatitis C is the result of any event in 
service, including the use of airgun injections. As the only 
competent medical evidence of record addressing the 
relationship between service and Hepatitis C did not find an 
etiologic relationship between the appellant's current 
Hepatitis C infection and service, there is no "clear medical 
evidence" establishing a nexus between the claimed condition 
and service. Absent such evidence, service connection is not 
warranted. Hickson, 12 Vet. App. 247, 253 (1999). Therefore, 
the claim must be denied.

During the March 2006 Travel Board hearing, the appellant 
through his representative clarified that there is no 
contention that the disorders claimed as secondary to 
Hepatitis C were directly caused by military service. Apart 
from this, the Board has also scrutinized the record with a 
view towards ascertaining whether there is any basis (e.g., 
direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service, but it has gleaned no such supporting evidence or 
suggestion thereof. Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection). See Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).    

As a result of the decision above, the appellant's Hepatitis 
C infection is not service-connected. Furthermore, the 
appellant is not service-connected for any medical condition 
and, therefore, he cannot, by definition, be entitled to 
secondary service connection for a psychiatric disorder, for 
renal disease, for anemia, for cardiac disease, including 
hypertension and for chronic sleep apnea. As such, the 
evidence is insufficient to support a grant of service 
connection for any one of those disorders.

During the March 2006 Travel Board hearing, the appellant 
also contended that Hepatitis C should be a presumptive 
disorder, similar to those found in various provisions of 
statute and regulation. See, e.g., 38 U.S.C.A. §§ 1112, 1113, 
1116, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006). He argued that the denial of service connection in 
such cases as his was "unfair," and that presently, he had 
not used drugs or alcohol for an extended period.

In this matter, there is no statutory or regulatory provision 
for presumptively linking the appellant's Hepatitis C to his 
military service, nor for application of the benefit-of-the-
doubt doctrine. While the appellant may contend that the 
denial of his claim is unfair, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). It has been observed that "no equities, 
no matter how compelling, can create a right to payment out 
of the United States Treasury which has not been provided for 
by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for 
chronic Hepatitis C infection, as well as his claims of 
entitlement to service connection for a psychiatric disorder, 
for renal disease, for anemia, for cardiac disease, including 
hypertension and for chronic sleep apnea secondary to 
Hepatitis C. Because the preponderance of the evidence is 
against these service connection claims, the benefit-of-the-
doubt doctrine does not apply. Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Service connection for Hepatitis C is denied.

Service connection for a psychiatric disorder, for renal 
disease, for anemia, for cardiac disease, including 
hypertension and for chronic sleep apnea is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


